DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the preliminary amendment filed September 19, 2019. As directed by the amendment, claims 1-2 and 4-15 have been amended and claim 16 has been added. Thus, claims 1-16 are presently pending.
Specification
The disclosure is objected to because of the following informalities: the non-English word “gaz” appears in page 2 and page 4 of the specification as filed.  It should amended to English counterpart “gas”. 
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities: the non-English word “gaz” should be amended to “gas”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Tanter et al., WO 2015011393 A1 (Reference made to English counterpart US 201601157728 A1 hereinafter “Tanter”).
For the purposes of examination, applicant is reminded that claim 15 is directed to an apparatus (system). In apparatus claims, intended use/functional language does not require that reference specifically teach the intended use of the element, in this case the preamble recites the intended use “for imaging a medium wherein ultrasound contrast agents are present”. The presence of the contrast agent does not structurally limit the device recited in the body of the claim. 
A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399,181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 VSPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576,152 VSPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937,136 VSPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 VSPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 VSPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327,231 VSPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 VSPQ at 566 (CCPA 1971).
Tanter discloses a device (see Fig 1) comprising: - an ultrasound transducer array (“T1”to “Tn” – see Fig. 2 ,) applying at least one ultrasound wave to a medium (“1”  - [0028]), each ultrasound wave propagating up to the medium, the ultrasound .
Allowable Subject Matter
Claims 1-14 and 16 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is WO 2015011393 A1 to Tanter et al. The method of Tanter et al., differs with the method of claims 1-14 and 16 in that the claimed method requires imaging a medium wherein ultrasound contrast agents are present (claim 1-14 – Examiner’s Note: the preamble of claim 1 the “wherein” clause gives meaning and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793